Exhibit 10.1
 
CONSULTING AGREEMENT
 
This CONSULTING AGREEMENT (this "Agreement") is entered into as of September 1,
2012, by and between PROGRESSIVE CARE, INC., a Delaware corporation (the
"Company") and SPARK FINANCIAL CONSULTING, INC., a Florida corporation, (the
"Consultant").
 
WHEREAS, the Company desires to engage Consultant to provide certain Services
(as defined in Section 3 below) for compensation, and Consultant desires to
provide the Services to the Company, upon the terms and subject to the
conditions set forth below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.   Engagement. The Company hereby engages Consultant to provide the Services
during the Term (as defined below), and Consultant hereby accepts such
engagement to provide the Services during the Term (the "Engagement").
 
2.   Term of Engagement; Termination.
 
a.   Term. The Engagement shall commence on the date hereof and shall terminate
on the 1st anniversary of this Agreement, unless earlier terminated in
accordance with Section 2(b) below (the "Term").
 
b.   Termination. This Agreement may be terminated by Consultant or the Company
at any time upon thirty (30) days prior written notice of such termination to
the other party.
 
c.   Effect of Termination. In the event of a termination of this Agreement, (i)
Consultant shall still be entitled to receive all of the Consulting Shares (as
defined in Section 4) and (ii) the Company shall reimburse Consultant for all
expenses previously approved by the Company incurred by Consultant in connection
with Consultant's Engagement.
 
3.   Services to be Provided by Consultant. During the Term, Consultant shall
provide services to the Company as set forth on Exhibit A, as well as any other
services that are mutually agreed between the parties hereto (collectively, the
"Services"). The parties hereto acknowledge and agree that the Services to be
provided are in the nature of advisory services only, and Consultant shall have
no responsibility or obligation for execution of the Company's business or any
aspect thereof nor shall Consultant have any ability to obligate or bind the
Company in any respect. Consultant shall have control over the time, method and
manner of performing the Services. Consultant shall render such services as are
from time to time requested by the Company's management.
 
4.   Company Obligations. The Company shall make available if required to
Consultant the following:
 

 a. Copies of all other relevant Company materials, such as company reports or
brochures; and

 
[pg.jpg]
 
 
1

--------------------------------------------------------------------------------

 
 

 b. A recent Company shareholder's list with all available addresses both postal
and email;      c. The Company will promptly review materials created and
submitted by Consultant and inform Consultant, in writing of any inaccuracies
contained therein prior to the distribution of said materials by Consultant to
other parties.

 
5.   Compensation.  In consideration for the Services to be provided hereunder,
Consultant shall receive a consulting fee equal to $12,000 per month payable in
advance on the 1st of every month and due no later than the 15th of every month.
In addition, Consultant shall be entitled to specific fees for consulting
services provided in connection with mergers and acquisitions. These fees shall
be determined and agreed to in writing on a case by case basis prior to the
closing of any transaction facilitated or introduced by Consultant.
 
6.   Expenses.  The Company shall reimburse Consultant for all reasonable
expenses incurred by Consultant in providing the Services hereunder no later
than thirty (30) days after the submission of an invoice evidencing such
expenses in a form reasonably satisfactory to the Company.
 
7.   No Exclusivity.  The Company hereby acknowledges and agrees that nothing in
this Agreement shall prohibit Consultant from continuing to provide services
similar to the Services to other companies or otherwise engaging in Consultant's
business activities.
 
8.   Independent Contractor Status.  It is understood and agreed that in the
performance of the Services hereunder, Consultant is acting as an independent
contractor and not as an agent or employee of, or partner, joint venturer or in
any other relationship with, the Company. Consultant acknowledges that no
income, social security or other taxes will be withheld or accrued by the
Company, on Consultant's behalf. Neither the Company nor Consultant has the
authority to bind the other in any agreement without the prior written consent
of the entity to be bound.
 
9.   Confidentiality.  In connection with Consultant's Engagement, it is
contemplated that the Company may supply Consultant with non-public or
proprietary information concerning the Company and its business and operations
and affiliates relating to certain privileged and confidential business,
financial and technical matters that it would like Consultant to evaluate or in
relation to the provision of the Services ("Confidential Information"). These
disclosures will be given in strict secrecy and confidence and Consultant agrees
to use its best efforts to protect the integrity and confidentiality of the
Proprietary Information. As used herein, Confidential Information means any and
all non-public data, ideas and information, in whatever form, tangible or
intangible, which is provided to Consultant by the Company in connection with
the Agreement.
 
10.   Publicity.  No party hereto shall disclose the existence or terms of this
Agreement to any person or entity without the prior written consent of the other
party hereto.
 
11.   Legal Representation.  Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the Agreement.
Each party recognizes and acknowledges that counsel to the Company has
represented Consultant in connection with
 
[pg.jpg]
 
 
2

--------------------------------------------------------------------------------

 


various legal matters and each party waives any conflicts of interest or other
allegations that it has not been represented by its own counsel.
 
12.   Consultant Representations.  In connection with the Consulting Shares to
be acquired by Consultant hereunder, Consultant represents and warrants to the
Company that:
 
a.   Consultant acknowledges that Consultant has been afforded the opportunity
to ask questions of and receive answers from duly authorized officers to other
representatives of the Company concerning an investment in the Consulting
Shares, and any additional information which Consultant has requested.
 
b.   Consultant has had experience in investments in restricted and publicly
traded securities, and has had experience in investments in speculative
securities and other investments which involved the risk of loss of investment.
Consultant acknowledges that an investment in the Consulting Shares is
speculative and involves the risk of loss. Consultant has the requisite
knowledge to assess the relative merits and risks of this investment and
Consultant can afford the risk of loss of his entire investment in the
Consulting Shares.
 
c.   Consultant is an accredited investor, as that term is defined in Regulation
D promulgated under the Securities Act of 1933.
 
d.   Consultant is acquiring the Consulting Shares for Consultant's own account
for investment and not with a view toward resale or distribution thereof except
in accordance with applicable securities laws.
 
13.   General Terms.
 
a.   Any notice to be given hereunder by a party to any other party hereto may
be effectuated in writing by personal delivery, by mail, registered or
certified, postage prepaid, with return receipt requested, or by facsimile or
other electronic transmission and addressed to such party at the address set
forth on the signature page below.
 
b.   If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable, that provision shall be deemed
modified to the extent necessary to make it valid or enforceable, or if it
cannot be so modified, then severed, and the remainder of the Agreement shall
continue in full force and effect.
 
c.   All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Florida, without regard to the
principles of conflicts of law thereof Each party agrees that all legal
proceedings concerning the interpretations and enforcement of this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of Miami. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Miami for the adjudication of any dispute
hereunder or in connection herewith or with respect to the enforcement of this
Agreement, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.
 
[pg.jpg]
 
 
3

--------------------------------------------------------------------------------

 
 
 
d.   This Agreement embodies the entire understanding of the parties hereto with
respect to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, arrangements or understandings with respect to the
subject matter hereof, whether oral or written.
 
e.   This Agreement may not be modified, and no except in a writing signed by
the parties hereto.
 
f.   No term of this Agreement may be waived, except in a writing signed by the
party hereto entitled to the benefit of such term.
 
g.   Each party hereto represents and agrees that such party is authorized to
enter into this Agreement and this Agreement constitutes a legal, valid and
binding obligation of such party, enforceable in accordance with its terms. This
Agreement may not be assigned by any party.
 
h.   This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which counterparts, taken together, shall
constitute one and the same Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 
[pg.jpg]
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 

 SPARK FINANCIAL CONSULTING, INC.      PROGRESSIVE CARE, INC.  
/s/Armen Karapetyan
   
/s/Vernon Watson 
 9/14/2012
Name: Armen Karapetyan
   
Name: Vernon Watson 
 
Title: President 
   
Title: CEO
 

 

Address for Notice: Address for Notice:     3363 NE 163rd St, Suite 707  1111
Park Center Blvd, Suit 202     North Miami Beach, FL 33160  Miami Gardens, FL
33169

                                                      
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Services
 
Spark Financial Consulting, Inc. will provide the following services to
Progressive Care, Inc. pursuant to an executed consulting agreement*:
 
u
Operational and Financial Consulting

o 
Human Resource consulting

o
Communication support

o
Training consulting

  o  
Procedural consulting

  o  
Assist/Facilitate communication between Progressive Care, Inc. and its
shareholders, investors, transfer agents, and attorneys

  o  
Facilitating communication within management regarding various business and
financial matters

 o  
Assisting with communication with vendors, insurance providers, and financial
institutions.

 
 

u Research and discover new revenue streams

o  
Researching new locations, new geographical areas of expansion, new customer
bases, etc.

u
Enhance current and future revenue streams through the following means which
include but are not limited to:

 

o   Developing consumer and vendor networks o   Developing brand recognition
strategies o   Consulting on business functions to increase growth and
efficiency

o 
Creating and assisting with implementation plans of action regarding increasing
profitability and revenue growth.

o  
Managing and personally marketing the company to providers, doctors, patients
and vendors.

o  
Developing marketing strategies and consulting on implementation.

u
Mergers and acquisition consulting (Separate Fees may apply based on the closing
of any transaction facilitated or introduced by Spark Financial Consulting. Fees
shall be determined and agreed to in writing prior to any such closing.)

o  
Assist with finding new acquisition targets, vetting potential acquisition
candidates; facilitate negotiations between the Company and acquisition
candidates, etc.

 u  Corporate filing consulting and assistance

 
*Note that Spark Financial Consulting may perform other services in addition to
those listed here, however, on-site staffing is not included in consulting fee
and will be billed separately.
 
 
 
[pg.jpg]

